Citation Nr: 1821047	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  13-21 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an ear disorder, to include residuals of an ear infection, tinnitus, and hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from October 1966 to June 1978 and from October 1978 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over this case was subsequently transferred to the RO in Pittsburgh, Pennsylvania, and that office forwarded the appeal to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence in this case indicates that there is some question as to the scope of this claim.  Initially, in a January 2010 application for compensation, in response to the question, "What disability are you claiming?" the Veteran wrote, "Bells Palsy due to Ear Infection [sic]."  In February 2010, the RO sent the Veteran a letter indicating that they were working on his claims for, among other things, "residuals of ear infection" and "Bell's Palsy, claimed secondary to ear infection."  In response to that letter, in a statement dated the following month, the Veteran wrote, "It was stated in your letter [dated] February 3, 2010 that you needed evidence that my Bell's Palsy claim was secondary to ear infection.  The Bell's Palsy is a separate claim not associated with the ear infection claim."  In February 2011, a VA examiner concluded that although service treatment records showed evidence of ear infections, there was no current right ear condition and therefore the diagnosis was ear infection, resolved.  At an April 2011 VA ear disease examination, the Veteran reported that he experiences buzzing in his ear on the right side and that he can also get off balance at times.  He added that while in the military he was an aviation mechanic and was exposed to hazardous noise.  The examiner's diagnosis was ear infection, resolved and he opined that the Veteran currently has no ear residuals related to his military ear infection.  The examiner noted, however, that because the Veteran complained of tinnitus and hearing loss and had a history of noise exposure during service, an audiology examination should be considered.  In the August 2011 rating decision, the RO denied service connection for residuals of an ear infection based on the lack of a current disability but informed the Veteran that, in light of his statements at the VA examination, if it was his intent to claim service connection for these conditions, to please contact their office.  In a February 2018 appellate brief, the representative argued that the Veteran's claim was improperly developed based on the Veteran's reports of hearing loss and tinnitus at the April 2011 examination and his military occupational specialty as an aviation maintenance administration man during service.

In general, the scope of a claim is not limited by a Veteran's lay description of the disorder, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  In this case, although the Veteran's lay description of the ear disorder has at times been unclear, particularly with regard to whether there is any relationship to Bell's palsy, the Board finds it reasonable for a lay person to expect that a claim for an ear infection, or residuals thereof, might include symptoms such as ringing in the ears or difficulty hearing; the Board would not expect a lay person to distinguish sensorineural hearing loss from conductive hearing loss, or some other type, and to file separate claims for each.  Accordingly, and as shown above on the title page, the Board has characterized the scope of the claim more broadly.  As such, the Board finds that a comprehensive VA examination should be obtained to ascertain whether there is any current ear disorder, to include residuals of an ear infection, tinnitus, and hearing loss.

The Board additionally notes that a February 2011 rating decision granted service connection for Bell's palsy and that symptoms of Bell's palsy may include, among other things, pain behind the ear and increased sensitivity to sound.  See "Bell's palsy, Symptoms & causes," Mayo Clinic, https://www.mayoclinic.org/diseases-conditions/bells-palsy/symptoms-causes/syc-20370028.  To the extent feasible, the examiner should comment on and distinguish symptoms related to Bell's palsy from any other separate ear disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address to the etiology of any current ear disorder, to include residuals of an ear infection, tinnitus, and hearing loss.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should first identify all current ear disorders.  In doing so, the examiner should comment on and distinguish symptoms related to Bell's palsy from any other separate ear disability.  Then, for each disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that it is related to or had its onset during any period of active duty service.

A complete rationale should accompany any opinion provided.

2.  After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.









_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




